Howell, Judge,
delivered the opinion of the court:
Plaintiff, a resident of the Municipality of Capiz, Capiz Province, Panay Island, Philippines, filed his petition in this case on August 3, 1951, seeking to recover the sum of $101,250, more or less, which he alleges is due him for a quantity of “Paja” wood requisitioned by the United States Army Engineers on Panay Island.
Plaintiff further alleges that the deliveries of the wood began about the last week in January of 1942 and continued weekly thereafter until about the middle of April 1942.
Following the surrender of Japan to the United States Armed Forces in 1945, plaintiff filed a claim with the Claims Services of the United States Army which was denied on the ground of insufficient evidence.
The defendant has moved to dismiss plaintiff’s petition on the ground that it is barred by the statute of limitations, 62 Stat. 976, 28 U. S. C. (Supp. Y) § 2501.
Under our decision in Marcos v. United States, 122 C. Cls. 641, the statute began running against this claim on September 2, 1945. Plaintiff, therefore, had until September 2, 1951, to file his petition. It was filed on August 3, 1951, and thus falls within the statutory period.
Defendant’s motion to dismiss is denied.
It is so ordered.
Madden, Judge; Whitaker, Judge; Littleton, Judge; and Jones, Chief Judge, concur.